OFFICE        OF THE ATTORNEY       GENERAL   OF TEXAS
                                               .AUSTIN   11
         GROVER SELLERS                         ‘*
         AITORNCY GENERAL
i   ..



         Honorable     San   H.     Davidson
         County Attorney
         Levelland,  Texas
         Dear Sir:                              Opinion I?o. O-6394
                                                Re:   Under present   law guardian      of




                    Your letter of
         of bond required of the
         killed  in service and
         nonthly installmnts
         been given our
                                                                   In said case   the




               .This text         uas based upon the case of Vest v,
                Forsythe,         1870, 34 Indiana 418.    That case was ‘,
                instituted         to relilove a guardian because of the
    Honorable    Sam H, Nvidson,     page 2
           cI

.           ihsufflciency     of his bond.    The father of two
            Pinoro died during the Civil War, his widow re-
            narried,    and the stepfather    attempted to qualify
            as guardian of the estate of the minors, vhich
            consIsted     of a pension alloved by the Govcrnuent
            of $140 per annum until each minor attained. tine
            age of sFxteen.      In announcing Its decision)    the
           .court used language applicable        to the case under
            consideration;     it said:    ‘It is quite clear that
            Forsythe should not continue to act as the guard-
            ian of these children and receive on their behalf
            the bounty or pension due them from the govern-
            ment, without giving a bond vhrch will be ample
            to -secure it to them vhgn the perLod of their
            wardshIp terminates G * *.,I”

               Under the above authority,    it is our opinion that
    the guardian under the law as it exists at presont will. have to
    &VO  a bond for double the amout      that the minor could receive
    under the ,stated facts during his minority.
                Wa call your attention,    however, to the f&t thst the
    Legislature   at its recent session Emended this statute and sa3.d
    Act vi.11 take effect   in September, 1945. Under the nCii Lav, the
    guardtan will be roquirad to make a bond for only double the
    amount that she wlill receive any one yaar.       It lB3y b0 lJiS0,
    therefore,   for the matter to be hold in abeyance, if possible,
    until the nev law takes effect      in September.
                                                  Yours vary truly,
                                                  APA’ORRZX
                                                          GiEZXXL OF ‘EXAS

                                                                       3-u
                                                               Gee. H. Eargus
                                                                      Assistant

    GKB/JCP




     ..,